of
NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2010-3094
STEPHEN W. G|NGERY,
Petiti0ner,
v.
DEPARTNlENT OF DEFENSE,
Petition for review of the Merit Systems Protection Board in case no
CH3443060582-M-1
The petitioner moves for a 30-day extension of time to i°ile his informal reply brief
Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted. The petitioner’s informal reply brief is due within 30 days
the date of filing of this order.
MA¥ 0 6 2010
y Date _
cc: _Stephen W.Gingery
Devin A. Wolak, Esq.
s21
Respondent
ON MOTlON
0 R D E R
FOR THE COURT
lsi Jan Horbaly y
Jan Horbaly
Clerk
"si2"e~;I.°%.lP°5szsi°“
MAY 06 2010
im ii0nBiiLr
cLEiiii